 In the Matter of, DETROIT & CLEVELAND NAVIGATION COMPANYandSEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA, GREAT LAKESDISTRICT, AFFILIATED WITH THE A. F. OF L.Case No. R-2926''ORDER PERMITTING WITHDRAWAL OF PETITIONMay 28,1942The Board, on September 26, 1941, having issued a Decision andDirection of Election in the above-entitled case, in which it directed,inter alia,that an election by secret ballot be conducted at such timeas the Board would thereafter direct among employees of Detroit &Cleveland Navigation Company, and, thereafter, Seafarers' Interna-tional Union of North America, Great Lakes District, affiliated withthe A. F. of L. having requested permission to withdraw its petition,and the Board having duly considered the matter,IT IS HEREBY ORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.41 N. L. R. B., No. 95.443